DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cap element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The cap element is not listed in the specification with a drawing number.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The applicant should note that the claims are drawn to a sub combination cap and not to the combination of cap and tubular sleeve.  Some of the claims listed are drawn to structure of the sleeve which is not positively claimed.  The limitations of claim 21 which include “ridges”, “W” and “Z” are part of the sleeve which is not claimed.  The limitations examined are toward the positively claimed cap and not the sleeve.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the same curvature as the depending flange” which is not clear since the depending flange is not claimed initially with a curvature.  Also, “the circumferential direction” lacks antecedent basis.  Additionally, the limitation “during use” is vague and not clear as to how the tab bottom becomes orthogonal during use.  This claim will be examined as best understood.
Claims 24 and 25 recite “an outer diameter D but slightly smaller than diameter D”.  This is confusing as to what D is and also as to what “slightly” is.  The claims will be examined as best understood.
Claims 22-25 are rejected for depending from claim 21.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,122,680 to Baur et al.
Regarding claim 21, as best understood, Baur discloses a cap for a sleeve, the cap comprising a cap element (fig. 9) with circular periphery (fig. 11), flat top (fig. 9: 46) and peripheral flange (fig. 9: 50, 52), the flange having a bottom end (area about 52, 54) and a tab (54) extending inwardly with bottom surface that may inherently be orthogonal during use.  The tab also having an inner surface that is inclined (see angled 54) at an acute angle to the axis, the tab being curved (circular) with the flange.  Regarding relation with non claimed W and Z fitment, this is inherently possible with a matching sleeve.
Regarding claim 22, a width is inherently capable of being W and a length being Z.
Regarding claims 24 and 25, as best understood, an inner cylindrical flange is disclosed (fig. 9: see flange located immediately above 54).  The flange having a diameter D.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,122,680 to Baur et al.
Regarding claim 23, Baur does not disclose multiple tabs.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use multiple tabs, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.  The use of multiple tabs would provide spaced apart points of contact and allow easier removal of the cap.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633